Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS
1.   Claims 21 – 69 canceled prior to examination.
       Claims 6, 19 canceled in the current amendments.
       Claims 6 – 11, 13 – 17, 19 – 20 had allowable subject matter but were objected for dependence on rejected claims.


Response to Argument
2.             Applicant's arguments filed 04/14/2021 have been fully considered and they pertain to the amendments. The previous examiner’s non-final rejection has been fully evaluated by the current examiner (Sean Haiem) who maintains the same ground of rejection and the same allowable subject matter prior to the current amendments. The change in the previous grounds of rejection is fully due to the amendments as explained below, thus this office action is made final.
               The amendments cancel claim 19 and rewrite the base claim 18 including the allowable subject matter from claim 19, thus rendering the claims 18, 20 allowable. 
 The new claim 70 combines the previously allowed subject matter from claim 13 written including the base claim 1 limitations, thus rendering the claims 70 – 71 allowable.
              Claim 6 has been cancelled, but despite the applicants argument has not been fully implemented into the base claim 1, thus claim 1 does not include such allowable subject matter; for example the limitation “the minimum tapered-surface diameter is equal to or less than the maximum threaded-portion diameter” even when the minor verbatim changes are  overlooked, still is clearly different from the limitation “a smallest diameter of the tapered surface is equal to or greater than the major diameter of the threaded portion“. Therefore, the amendments in claim 1 are new and met by a new reference Schroeder et al., (US 6123301 A).

                Claim 7 was only allowable because of its dependence on allowable subject matter in claim 6 which is canceled; claim 7 now depends from the rejected claim 1 and it is rejected because its previous allowable subject matter has been removed.    

               Claim 8 has been amended by removing many limitations, but these limitations have not fully been implemented into the base claim 1, neither have been argued. For example the limitation “the minimum tapered-surface diameter is greater than the maximum threaded- portion diameter” even when the minor verbatim changes are overlooked, still is clearly different from the limitation “a smallest diameter of the tapered surface is equal to or greater than the major diameter of the threaded portion“. Therefore, claim 8 is rejected because its previous allowable subject matter has been removed.    

             Claims 9 (dependents 10, 11), and claim 13 (dependents 14 – 17) remain as objected but allowable, because no limitations have been eliminated.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 4, 7 – 8, 12 rejected under 35 U.S.C. 103 as being un-patentable over Ikeda et al., hereinafter Ikeda (US 20150277432 A1) in view of Schroeder et al., hereinafter Schroeder (US 6123301 A).

            Regarding claim 1, Ikeda discloses “An indexing pin, comprising: 
              {as illustrated in Fig 6, [0040]}, 
         a central axis (pin 28 has a central axis as shown); 
         a threaded portion (32), extending along the central axis and having a major diameter; 
           a stem (30), extending along the central axis opposite the threaded portion; 
           a cylindrical surface (31, 33), extending along the central axis between the threaded portion (32) and the stem (30) and having a diameter that is greater than the major diameter of the threaded portion (32); 


               a flange (top of item 33), located between the stem (30) and the cylindrical surface (bottom of 33),

              Ikeda does not explicitly disclose “wherein a largest diameter of the tapered surface (top of 33) is equal to the diameter of the cylindrical surface”,
                 but Ikeda discloses “and a smallest diameter of the tapered surface (bottom of 33) is equal to or greater than the major diameter of the threaded portion (32) “as illustrated in Fig 6, b diameter is greater than the diameter of the threaded portion (32).
              However, Schroeder in a similar field of endeavor teaches “wherein a largest diameter of the tapered surface is equal to the diameter of the cylindrical surface”, as illustrated in Fig 2, 5, for the bolt (indexing pin 34) “wherein a largest diameter of the tapered surface (34c) is equal to the diameter of the cylindrical surface (neck 34b), additionally for the proof the analogous art Schroeder just like Ikeda also teaches “and a smallest diameter of the tapered surface (34c) is equal to or greater than the major diameter of the threaded portion (34a)“ as Column 6, line 55 to Column 7, line 5. , discloses using Fig 2 the bolt (pin) 34 as cited "The tapered bolt 34 has a threaded shank 34a, a larger diameter neck 34b and a taper 34c there between.  The neck 34b has a cross-section just less than that of the cross-section of either of the first and 
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ikeda as taught in Schroeder to provide “wherein a largest diameter of the tapered surface is equal to the diameter of the cylindrical surface”, for the purpose of providing a design choice, depending on the needs of the application for which the indexing pin is utilized as the fastener to achieve a suitable and strong fastening application.


Regarding claim 2, Ikeda / Schroeder discloses claim 1, and Ikeda further discloses “The indexing pin according to Claim 1, wherein the stem comprises first means for providing complementary engagement with a first tool”, 
 [0040] "The length of the sleeve 33 in an axial direction is called a grip length L of the fastener 28" would allow the stem (30) to be engaged with sleeve 33 using the grip length L held via a  tool and stem rotated by another tool.

     Regarding claim 3, Ikeda / Schroeder discloses claim 1, and Ikeda further discloses “The indexing pin according to Claim 1, wherein the stem comprises second means for providing complementary engagement with a second tool”, 
  [0040 - 42] as cited in [0041] the second means of engagement for stem (30) as shown in Fig 6 - 7, is to engage fastener 28 driven into the fastener hole 27 by riveting unit 4 (second tool riveting using air hammer and so on). 

       Regarding claim 4, Ikeda / Schroeder discloses claim 1, and Ikeda further discloses “The indexing pin according to Claim 1, wherein the stem comprises third means for providing complementary engagement with a third tool”, as met by  [0041-42] and cited in [0042] for the third means of engagement for stem (30) as shown in Fig 8, is to engage fastener 28 with nut 34 as cited "As shown in FIG. 8, a nut 34 is attached to the screw section 32", that is, the stem (30) could be rotated into the nut 34. 


       Regarding claim 7, Ikeda / Schroeder discloses claim 1, and Ikeda further discloses “The indexing pin according to Claim 1, wherein the tapered surface (Fig 6, top of 33) extends from the cylindrical surface (Fig 6, 31) to the threaded portion (Fig 6, 32).


       Regarding claim 8, Ikeda / Schroeder discloses claim 1, and Schroeder further discloses “The indexing pin according to Claim 1, further comprising a corner surface, extending from the tapered surface to the threaded portion, wherein the corner surface is annular (circular and ringed shaped) and has a curvilinear (curved lines) cross-section in a plane, containing the central axis”, as met by
          Schroeder as illustrated in Fig 2, 5, for the bolt (indexing pin 34) “further comprising a corner surface, extending from the tapered surface (34c) to the threaded portion (34a), wherein the corner surface is annular (circular and ringed annular as shown) and has a curvilinear (curved lines) cross-section in a plane, containing the central axis”,
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ikeda as taught in Schroeder to provide “further comprising a corner surface, extending from the tapered surface to the threaded portion, wherein the corner surface is annular (circular and ringed shaped) and has a curvilinear (curved lines) cross-section in a plane, containing the central axis”, for the purpose of providing a design choice, depending on the needs of the application for which the indexing pin is utilized as the fastener to achieve a suitable and strong fastening application.


     Regarding claim 12, Ikeda / Schroeder discloses claim 1, and Ikeda further discloses “The indexing pin according to Claim 1, wherein the threaded portion comprises fourth means for providing complementary engagement with a fourth tool”
 [0040, 42] as cited in [0042] "As shown in FIG. 8, a nut 34 is attached to the screw section 32 (threaded portion), and the composite member 21 and the composite member 22 are fastened.


4.	Claim 5 rejected under 35 U.S.C. 103 as being un-patentable over Ikeda et al., hereinafter Ikeda (US 20150277432 A1) in view of Schroeder et al., hereinafter Schroeder (US 6123301 A) and in view of Jobe (US 3189075 A).
     Regarding claim 5, Ikeda / Schroeder discloses claim 1, but Ikeda / Schroeder does not disclose “The indexing pin according to Claim 1, wherein the tapered surface has a taper angle that is between two degrees and ten degrees, inclusively, relative to the central axis”, but 
        Jobe in a similar field of endeavor teaches this limitation as cited in Column 2, lines 27 - 30. "The taper of the outer surface 11 (Fig 1, element 11 tapered towards element 14) is shown to have an angle at which, in practice, may be in the order of about three degrees.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ikeda / Schroeder as taught in Jobe to provide “wherein the tapered surface has a taper angle that is between two degrees and ten degrees, inclusively, relative to the central axis”, for the purpose of providing a design choice, depending on the needs of the application for which the indexing pin is utilized as the fastener to achieve a suitable and strong fastening application.

             
Allowable Subject Matter
5.          Claims 18, 20, 70 – 71 are allowable.  
            Claims 9 (dependents 10, 11), and claim 13 (dependents 14 – 17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                  Reason for Allowance
           The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination; 
                    The limitations not found are based on the claims noted on record in the previous office action, for which the current amendments use that allowable subject matter and rewrite into independent claims, the examiner has further explained in the argument section above.

Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422